Citation Nr: 0621464	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a heart disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from June 1944 to 
April 1945.

Historically, the RO denied the appellant's original claim 
for service connection for a heart disorder in an April 1945 
rating action.  Although the appellant was notified of that 
rating decision via an April 1945 RO letter, he did not 
initiate an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision that 
denied the appellant's petition to reopen his claim for 
service connection for a heart disorder.  The appellant filed 
a Notice of Disagreement (NOD) in January 2003, and the RO 
issued a Statement of the Case (SOC) in June 2003.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in July 2003.

In November 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C; a transcript of that hearing is of record.

Also in November 2004, the undersigned VLJ granted the 
appellant's motion to advance his appeal on the docket, 
pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

In December 2004, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC), for 
additional action.  After accomplishing the requested action, 
the RO continued the denial of the claim, as reflected in the 
May 2006 Supplemental SOC (SSOC), and returned the matter to 
the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for congenital heart 
disease in April 1945, based on a finding that the 
appellant's condition was a constitutional or development 
abnormality and not a disability within the meaning of the 
current applicable statute; although notified of the denial 
via an April 1945 RO letter, the veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
RO's April 1945 rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
heart disorder.


CONCLUSION OF LAW

1.  The April 1945 RO decision denying service connection for 
a heart disorder is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  As new and material evidence since RO's April 1945 denial 
of service connection for a heart disorder has not been 
received, the criteria for reopening that claim are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out, with respect to the appellant's 
petition to reopen the claim for service connection for a 
heart disorder, the VCAA expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." 38 U.S.C. § 5103A(f).  Because, as 
explained in more detail below, new and material evidence to 
reopen the veteran's claim has not been received, it does not 
appear that the duty to assist provisions of the Act are 
applicable to the appellant's petition to reopen his claim 
for service connection for the claimed disability.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen the claim has been accomplished.

In a September 2001 pre-rating notice letter, the RO informed 
the appellant and his service representative of VA's duties 
to notify and assist under the VCAA, and also notified him of 
the elements required to establish entitlement to the 
underlying benefit claimed (in this case, service 
connection).  The September 2001 letter specifically informed 
the appellant that in order to establish entitlement to 
service connection, the evidence must show an injury in 
military service or a disease that began or was made worse in 
military service, a current physical or mental disability, 
and a relationship between the current disability and an 
injury, disease, or event during military service.  A 
subsequent pre-rating RO notice letter in October 2001 
informed the appellant and his service representative of the 
criteria for reopening previously denied claims for service 
connection.  Thereafter, the appellant was afforded an 
opportunity to respond before the rating decision was issued 
in January 2002.  Hence, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support the claim on appeal, and as been 
afforded ample opportunity to submit information and 
evidence.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  As noted above, the pre-rating notice letters of 
September 2001 and October 2001 satisfied both duties under 
Kent.

The Board also finds that the September 2001 pre-rating 
notice letter and the February 2005 post-remand AMC notice 
letter together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In the September 
2001 letter, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the appellant identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
appellant to submit any additional evidence in support of his 
claims.  These points were reiterated in the February 2005 
letter.  The latter notice letter also provided an updated 
listing of evidence on file, informed the appellant that VA 
was attempting at the time to obtain treatment records from 
Martinsburg VA medical center, and specifically advised the 
appellant, "If you have any evidence in your possession that 
pertains to your claim, please sent it to us."

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content-of-notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the January 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3f 1328 (Fed. Cir. 2006).  In this 
regard, as indicated above, the pre-decision RO notice letter 
in September 2001 advised the appellant of VA's 
responsibilities to notify and assist him in his claims, 
while the post-remand AMC notice letter of February 2005 
identified the evidence that had been considered with respect 
to the claim and the evidence still being pursued.  After 
these notice letters the appellant was afforded an 
opportunity to respond.  Thereafter, the RO readjudicated the 
veteran's claims on the basis of all the evidence of record 
in May 2006, as reflected in the SSOC, before the matters 
were forwarded to the Board for appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
 
More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue, and the appellant was 
advised of the second and third elements prior to 
adjudication of the claim, and the RO sent the appellant a 
letter in June 2006 notifying him of the last two elements 
(degree of disability and effective date).  Further, as the 
Board's decision herein denies the appellant's petition to 
reopen his claim for service connection, the underlying claim 
for service connection is not being reached; as such, no 
disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claim on appeal.  The RO has obtained the appellant's service 
medical records, VA medical treatment records, and medical 
records from those non-VA medical providers that the 
appellant identified as potentially having relevant records.  
The appellant was afforded a hearing the Board in November 
2004, and a transcripts of that hearing is of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that that need to be obtained, and in fact the 
appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in June 2006 asserting that he has no further 
evidence to submit.  In other words, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  Specifically in regard 
to medical examinations, the Board notes that for a finally-
denied claim, VA is not required under the VCAA to provide a 
medical examination unless the claim is first reopened upon 
receipt of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

The appellant's claim for service connection for heart 
disease was denied by an April 1945 RO rating decision, based 
on the RO's finding that the appellant's heart condition was 
a constitutional or congenital abnormality not subject to 
service connection.  The evidence then considered consisted 
solely of the appellant's service medical record, in which a 
Navy Board of Medical Survey Report dated in April 1945 
stated that the appellant had been diagnosed in service with 
congenital heart disease (interauricular septal defect, also 
referred to as inter-aterial septal defect), which existed by 
medical necessity for many years prior to service and was not 
aggravated by any incidence of service.  

Although the RO notified the appellant of the denial via an 
April 1945 letter, he did not initiate an appeal.  Hence, 
that decision as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given that the claim 
culminating in the instant appeal was received on August 20, 
2001, the Board will apply the version of 38 C.F.R. § 
3.156(a) in effect prior to August 29, 2001)].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical evidence associated with the file after the RO's 
April 1945 decision includes the following: treatment records 
from Martinsburg VA Medical Center for the period June 1994 
to April 2006, treatment records from Lakeland Regional 
Medical Center, Watson Clinic, Winchester Cardiology and 
Internal Medicine, Winter Haven Hospital, and from Dr. J.T.R.

The Board finds that the medical evidence added to the file 
since the April 1945 rating decision is "new" in that it 
was not before the adjudicators at the time of the April 1945 
rating decision.  However, none of the new evidence is not 
"material" for the reasons noted below.

The RO's denial in April 1945 was based on a finding that the 
appellant's in-service heart condition was a congenital 
abnormality, which was not a disability within the meaning of 
Title I, Public 2, 73rd Congress.  Nothing whatsoever in the 
new medical evidence received since April 1945 indicates that 
the appellant's in-service heart condition was anything other 
than a congenital defect, which even under current 
regulations are not diseases or injuries within the meaning 
of applicable legislation.  See 38 C.F.R. § 3.303(c).  

The lay evidence associated with the file since the RO's 
April 1945 decision includes the appellant's January 2003 NOD 
and September 2004 letter to VA (in both of which he asserted 
that stress and anxiety in service aggravated his preexisting 
heart condition), and the transcript of his Board hearing 
testimony (attesting that he had no active heart symptoms 
prior to service but a chronic heart disorder after his 
discharge).  To the extent that any of the veteran's 
assertions may have been advanced in connection with the 
prior claim, such evidence is not redundant and not "new" 
for purposes of reopening the claim.  In any event, the Board 
emphasizes that, as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to provide an opinion on a medical matter.  Accordingly, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993)

The Board notes that the appellant's representative has 
argued that the claim should be reopened and adjudicated on 
the merits because of changes in the interpretation of VA 
regulation since April 1945, citing Routen v. West, 142 F.3d 
1434, 1441-2 (Fed. Cir. 1998) and Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-9 
(1993) (change in applicable law may entitle a claimant to de 
novo review even though essentially the same facts as a 
previously-adjudicated claim).  Specifically, the 
representative points to VAOPGCPREC 2-03 (July 16, 2003), 
which held that, to rebut the presumption the that the 
veteran was in sound condition at service entry, VA must 
show, by clear and convincing evidence, both that a claimed 
condition pre-existed military service and that the condition 
was not aggravated by military service.  According to the 
representative, VA must revisit the April 1945 evidence in 
order to determine whether clear and convincing evidence 
shows that the appellant's heart condition (which the 
appellant admits preexisted military service) was not 
aggravated by military service.  

In this case, however, the Board finds that VAOPGCPREC 2-03 
does not constitute a "change in applicable law" within the 
meaning of Routen and Spencer.  (Emphasis added).  Although 
the April 1945 Navy Survey Board had used the term 
"aggravation" in its findings, in the April 1945 rating 
decision, the RO made absolutely no mention of aggravation or 
the lack of aggravation as a factor in the decision to grant 
or deny service connection; rather, the April 1945 RO rating 
decision denied service connection based on a finding that 
the appellant had been diagnosed with a congenital 
abnormality for which service connection could not be 
granted.  Because the absence of "aggravation" was not a 
factor in the RO's prior denial, any change in the 
interpretation of the legal standard pertaining to 
aggravation is inapposite to the claim now before the Board.

The Board also emphasizes that, under current legal 
authority, congenital or developmental defects are still not 
"diseases or injuries" within the meaning of VA's 
applicable statutes and regulations; hence, such conditions 
do not constitute disability for compensation purposes.  See, 
e.g., 38 C.F.R. § 3.303(c).  It is true that service 
connection for congenital, developmental, or familial 
diseases (not defects) may be granted when the evidence as a 
whole establishes that the disease in question was incurred 
or aggravated by military service within the meaning of 
applicable legal authority.  See VAOPGCPREC 82-90 (March 5, 
1985).  However, the diagnosis of the Navy Survey Board in 
April 1945 was "interauricular septal defect"; accordingly, 
the question of aggravation is not applicable in resolving 
the claim.  The only new evidence that would be material in 
this case would be medical evidence tending to show that the 
April 1945 Navy Medical Survey Board was incorrect in its 
diagnosis (i.e., that the appellant's disorder in service was 
something other than a congenital defect), but no such 
evidence has been received.  

For the foregoing reasons, the Board finds that the evidence 
received since the April 1945 RO decision regarding the claim 
for service connection for a heart disorder is either 
cumulative or redundant of evidence previously of record or, 
if new, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  It follows 
that the claim for service connection for a heart disorder 
may not be reopened, and the RO's April 1945 denial of the 
claim remains final.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for a heart disorder has not been received, the 
appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


